Case 0:18-cv-61361-WPD Document 117 Entered on FLSD Docket 07/17/2020 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                   CASE NO. 18-61361-CIV-WPD

    MARIANNE JOFFE, DEBBE SCHERTZER,                  )
    and STEPHANIE RODRIGUEZ, individually             )
    and on behalf of all others similarly situated,   )
                                                      )
                                   Plaintiffs,        )
                                                      )
    v.                                                )
                                                      )
    GEICO INDEMNITY COMPANY,                          )
    GOVERNMENT EMPLOYEES                              )
    INSURANCE COMPANY and GEICO                       )
    GENERAL INSURANCE COMPANY,                        )
                                                      )
                                   Defendants.        )
                                                      )




                           JOINT MOTION TO CONSOLIDATE CASES


          Defendants GEICO Indemnity Company, Government Employees Insurance Company,

   and GEICO General Insurance Company (“GEICO” or “Defendants”) and Plaintiffs Marianne

   Joffe, Debbe Schertzer, and Stephanie Rodriguez (“Plaintiffs”) (collectively, the “Parties”) hereby

   jointly move pursuant to Fed. R. Civ. P. 42(a)(2) to consolidate this action with the related case

   Roth v. GEICO General Ins. Co., Case No. 16-62942-Civ-DIMITROULEAS (S.D. Fla.) (the

   “Roth case”), respectfully stating as follows:

          1.      The Parties are concurrently filing a Motion for Indicative Ruling pursuant to Fed.

   R. Civ. P. 62.1 in the Roth case, respectfully requesting this Court state that it would grant the

   instant Joint Motion to Consolidate Cases, Plaintiffs’ Motion for Preliminary Approval of the

   Global Settlement Agreement (settling both the Roth and Joffe cases), and the Parties’ Motion to
Case 0:18-cv-61361-WPD Document 117 Entered on FLSD Docket 07/17/2020 Page 2 of 6



   Set Aside the Final Judgment in Roth.

          2.      On June 19, 2020, the Eleventh Circuit Court of Appeals stayed the appellate

   proceedings in the Roth case (Case No. 20-10465-HH), pending an indicative ruling from this

   Court relating to approval of the global settlement. Should this Court enter an Order making an

   indicative ruling that the motion for preliminary approval will be granted, the Parties will promptly

   move the Eleventh Circuit for a limited remand of the Roth case back to this Court.

          3.      This case, the Joffe case, is a class action against three GEICO entities: GEICO

   Indemnity Company, Government Employees Insurance Company, and GEICO General Insurance

   Company. Plaintiffs seek recovery of sales tax and title fees for total loss claims on leased

   vehicles, on behalf of the following certified class:

         All persons insured by Defendant GEICO Indemnity Company, or Defendant
         GEICO General Insurance Company under a Florida insurance policy for private
         passenger auto (“PPA”) physical damage coverage who suffered a first-party total
         loss of a covered leased vehicle (1) at any time during the five years prior to the filing
         of this lawsuit up to the date of any order granting class certification (as to Defendant
         Government Employees Insurance Company and Defendant GEICO Indemnity
         Company), and (2) at any time from August 31, 206 up to the date of any order
         granting class certification (as to Defendant GEICO General Insurance Company),
         whose claims were adjusted by one of the Defendants as total loss claims, and who
         were not paid the full total loss vehicle value (“TLVV”) sales tax and/or title fees.

   (Doc. 52 at 12.)

          4.      The Roth case is class action against GEICO General Insurance Company, in which

   the plaintiffs also seek recovery of sales tax and title fees for total loss claims on leased vehicles,

   on behalf of the following certified class:

          All persons insured by Defendant [GEICO General Insurance Company] under a
          Florida insurance policy for private passenger auto (“PPA”) physical damage who
          suffered a first-party total loss of a covered leased vehicle at any time during the 5
          years prior to the filing of this lawsuit, whose claim was adjusted by Defendant as
          a total loss claim, and who was not paid the full total loss vehicle value (“TLVV”)
          sales tax or title transfer fees.

                                                      2
Case 0:18-cv-61361-WPD Document 117 Entered on FLSD Docket 07/17/2020 Page 3 of 6



   (Roth, 16-62942, Doc. 47 at 2.)

            5.     The two cases assert the same claims, but for different time periods as to different

   defendants. This Court has recognized that the cases are nearly identical. (Doc. 52, at 1.)

            6.     As set forth in detail in the Joint Notice of Settlement and Report filed on June 10,

   2020 (Doc. 110), the Parties to this case and the Roth case have reached a global settlement of both

   cases.

            7.     Accordingly, the Parties respectfully request that the Court consolidate this case

   and the Roth case for the limited purpose of considering the proposed global settlement, and, if the

   settlement is approved, overseeing its implementation. 1

            8.     “Under Federal Rule of Civil Procedure 42(a), a district court may consolidate

   multiple actions that “involve a common question of law or fact.” E.g., Eghnayem v. Boston

   Scientific Corp., 873 F.3d 1304, 1313 (11th Cir. 2017). The district court’s decision is “purely

   discretionary,” but “[i]n exercising its considerable discretion,” the trial court must consider:

            Whether the specific risks of prejudice and possible confusion are overborne by the
            risk of inconsistent adjudications of common factual and legal issues, the burden
            on parties, witnesses and available judicial resources posed by multiple lawsuits,
            the length of time required to conclude multiple suits as against a single one, and
            the relative expense to all concerned of the single-trial, multiple-trial alternatives.

   Id. (quoting Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985)).



   1
    As explained in the Joint Notice of Settlement, the Parties intend to file a Notice of this Motion
   to Consolidate in Roth and jointly request an indicative ruling concerning preliminary approval of
   the settlement in the Roth case, so as to secure limited remand of the pending Roth appeal. The
   Parties will respectfully request such indicative ruling include an indication that this Court will
   consolidate the cases pursuant to the terms of the Settlement. (Doc. 110.) The Parties respectfully
   submit that this Court should abate an Order on this Motion until after the indicative Order and
   after limited remand is provided by the Eleventh Circuit. If this Court denies the Motion for an
   indicative ruling – or if the Eleventh Circuit denies limited remand – consolidation of the Actions
   would be moot (and jurisdictionally improper), and the Parties would withdraw this Motion.
                                                      3
Case 0:18-cv-61361-WPD Document 117 Entered on FLSD Docket 07/17/2020 Page 4 of 6



          9.      The Parties respectfully submit that consolidation of the Roth case and this case for

   consideration of the parties’ global settlement is appropriate, and considering the proposed global

   settlement in a single consolidated case will be efficient and conserve judicial and party resources.

   See, e.g., Woodward v. Nor-Am Chem. Co., 1996 WL 1094746 (S.D. Ala. May 16, 1996)

   (consolidating class actions in which the parties reached “the same proposed settlement

   agreement”); Mims v. Wells Fargo Home Mortg., 2014 U.S. Dist. LEXIS 88930 (M.D. Ga. 2014)

   (consolidating class action against mortgage company for settlement purposes where the cases

   involved common questions of law and fact, and consolidation promoted the interests of judicial

   economy); Kelen v. World Fin. Network Nat'l Bank, 302 F.R.D. 56, 63 (S.D. N.Y. 2014)

   (consolidating three class actions for purposes of settlement because they involved “the same legal

   issues arising out of the use of materially identical forms.”); Burton v. Am. Cyanamid, 2014 U.S.

   Dist. LEXIS 158368, at *21 (E.D. Wis. Nov. 10, 2014) (“Consolidation for the limited purpose of

   resolving plaintiffs' settlement-related motions is efficient and will avoid unnecessary cost and

   delay.”); Brumley v. Camin Cargo Control, Inc., 2012 U.S. Dist. LEXIS 40599, at *28 (D. N.J.

   Mar. 26, 2012) (“the Settlement Agreement…resolves all three actions on a common basis, thus

   streamlining and economizing the proceedings”).

          10.     The Parties are jointly requesting consolidation, and there is no prejudice or

   confusion that would result from consolidation. To the contrary, the Parties respectfully submit

   that consolidation would promote the efficient and clear resolution of these matters.

          Accordingly, the Parties respectfully request that the Court consolidate the Roth case and

   this case for the limited purpose of considering approval of the global settlement, and, if approved,

   overseeing the implementation of the global settlement reached by the Parties in the two cases.




                                                    4
Case 0:18-cv-61361-WPD Document 117 Entered on FLSD Docket 07/17/2020 Page 5 of 6



   Dated: July 17, 2020.


                               Respectfully submitted,

                               /s/ Jacob L. Phillips
                               Jacob L. Phillips
                               Florida Bar No. 0120130
                               Edmund A. Normand
                               Florida Bar No. 0865590
                               Normand PLLC
                               3165 McCrory Place, Ste. 175
                               Orlando, FL 32803
                               Telephone: (407) 603-6031
                               Facsimile: (888) 974-2175
                               ed@normandpllc.com
                               jacob.phillips@normandpllc.com

                               Christopher J. Lynch
                               Florida Bar No. 331041
                               Christopher J. Lynch, P.A.
                               6915 Red Road, Suite 208
                               Coral Gables, Florida 33143
                               Telephone: (305) 443-6200
                               Facsimile: (305) 443-6204
                               Clynch@hunterlynchlaw.com
                               Lmartinez@hunterlynchaw.com

                               Bradley W. Pratt
                               Florida Bar No. 0094300
                               Pratt Clay, LLC
                               4401 Northside Parkway, Suite 520
                               Atlanta, Georgia 30327
                               Telephone: (404) 949-8118
                               Facsimile: (404) 949-8159
                               bradley@prattclay.com

                               Tracy L. Markham
                               Florida Bar. No. 0040126
                               Southern Atlantic Law Group, PLLC
                               2800 N. 5th Street, Suite 302
                               St. Augustine, Florida 32084
                               Phone: (904) 794-7005
                               Facsimile: (904) 794-7007
                               tlm@southernatlanticlawgroup.com


                                         5
Case 0:18-cv-61361-WPD Document 117 Entered on FLSD Docket 07/17/2020 Page 6 of 6



                               Andrew Lampros (pro hac vice)
                               Christopher B. Hall (pro hac vice)
                               Hall & Lampros, LLP
                               400 Galleria Parkway, Suite 1150
                               Atlanta, GA 30339
                               Phone: (404) 876-8100
                               Facsimile: (404) 876-3477
                               alampros@hallandlampros.com
                               chall@hallandlampros.com

                               Attorneys for Plaintiffs


                               s/ Annette Urena Tucker
                               Annette Urena Tucker
                               Florida Bar No. 14838
                               KAPLAN ZEENA LLP
                               Florida Bar No. 14838
                               2 South Biscayne Boulevard
                               One Biscayne Tower, Suite 3050
                               Miami, Florida 33131
                               Telephone: (305) 530-0800
                               Facsimile: (305) 530-0801
                               annette.tucker@kaplanzeena.com

                               Kymberly Kochis (pro hac vice)
                               Alexander P. Fuchs (pro hac vice)
                               EVERSHEDS SUTHERLAND (US) LLP
                               1114 Avenue of Americas, 40th Floor
                               New York, New York 10036
                               Telephone: (212) 389-5082
                               Facsimile: (212) 389-5099
                               kymkochis@eversheds-sutherland.com
                               alexfuchs@eversheds-sutherland.com

                               Attorneys for Defendants




                                         6
